Citation Nr: 1409260	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for lumbar spine degenerative joint disease and degenerative disc disease.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty July 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus did not have its onset during service or within one year of the Veteran's discharge from service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

VCAA notice must be provided before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters dated in November 2008 and March 2009, prior to the initial unfavorable AOJ decision issued in April 2009. 

The pre-adjudicatory VCAA notices informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  These letters also informed him about disability ratings and effective dates until after the initial adjudication of the claim, but the Board finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, any questions as to the assignment of disability ratings and effective dates are rendered moot. Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, VA medical records, private treatment records, and the report of a January 2009 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran subjective complaints and medical history, and examined the Veteran.  Thereafter, the examiner provided an opinion supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that an arbitrary conclusion was reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the December 2011 hearing, the VLJ clarified the issues, but did not directly address the submission of outstanding evidence.  However, it was apparent from the Veteran's testimony and the questions by the representative that the Veteran understood the elements of service connection.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the RO hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tinnitus (as an organic disease of the nervous system), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he has tinnitus as a result of noise exposure in service. Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). Therefore, the Veteran is competent to describe his tinnitus symptomatology and such subjective complaints have been documented by the medical evidence of record, to include the March 2013 VA examination.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus. 

However, the Veteran's service treatment records are devoid of reference to tinnitus. Further, the Veteran's reports of the onset of his tinnitus are inconsistent.  In February 2008, he sought treatment, stating he had had tinnitus for the last month.  The VA provider noted that the symptoms were contemporaneous with the Veteran starting Metoprolol.  In September 2008, the Veteran reported that he had had "ringing in the ears" for the last 5 years, which was now progressing.  On his October 2008 application for VA benefits, he indicated that the tinnitus began in 1988.  The January 2009 VA examiner documented subjective complaints of tinnitus that had gradually come on over the years, but that he had really noticed about four years earlier.  At his December 2011 hearing, the Veteran testified that he first noticed the buzzing shortly after discharge, but that it progressed slowly and was not really noticeable at first.  

The January 2009 VA examiner noted that while there was a decrease in hearing thresholds noted in service, there was no mention of tinnitus.  He then noted that the first reference dated in February 2008, which was almost 38 years after discharge, as well as the association between the tinnitus and Metoprolol made at that time.  The examiner, therefore, concluded that the Veteran's tinnitus was not likely caused by or a result of noise exposure in the military.  

There is no contradictory medical opinion of record.  As indicated, the Board has considered the Veteran's statements that his tinnitus is due to his military service, and such statements are supportive of a diagnosis of the disability.  However, his statements do not demonstrate that the tinnitus had its onset in service or as a result of service.  While the Veteran is competent to report continuity of symptomatology since service, the Board does not find that his statements in this regard are credible.  As discussed, the Veteran's recent statements reporting decades of symptoms of the claimed disability are contradicted by past records in which he reported symptoms of the same disability occurring for only a month or at most a few years.  See AZ v. Shinseki 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  VA treatment records dating back to January 2006 are in the claims file, and the Board notes that in January 2006 the Veteran's tympanic membranes were examined, but there is no report of tinnitus.  Moreover, in April 2007, the Veteran reported having tingling in his left arm, stating that he had had the symptoms 15 years earlier when working on the computer.  A few days later, his complaints of left leg tingling for three days, but was improving.  He indicated that that the tingling radiated up to his head including his left ear and ear drum with associated numbness, but he did not describe ringing in the ear or any symptoms on the right side.  Based upon the language and context of the historical record, the Board finds that the Veteran was reporting all the disabilities and symptoms that he was experiencing at that time.  Therefore, his failure to report symptoms of tinnitus prior to February 2008 is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  In light of the above, the Board finds that the most probative evidence of record does not establish that the Veteran has tinnitus as a result of service or service-connected disability, and the claim is denied.  

Accordingly, the Board determines that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus. 38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Therefore, his claim for service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Regrettably, the Board determines that a remand is necessary for clarification of the June 2010 VA examiner's opinion as to the existence and etiology of a low back disability.  The June 2010 VA examiner diagnosed chronic joint and degenerative disc disease of the lumbar spine and opined that it is less likely as not a result of the acute back pain incident in service.  The rationale for this opinion was that the in-service injury resolved within five days of rest and conservative treatment and that X-rays at that time were normal.  The examiner also noted that the Veteran was seen for anxiety the day after discharge from the hospital.  Finally, the examiner indicated that the MRI findings showed disc disease that was uniform throughout the lumbar spine which is indicative of the aging process rather than a single acute event.  

However, the Board observes that an MRI contemporaneous with the VA examination found that there was a slight compression deformity of the inferior endplate of L1 which was also visible on the December 2008 comparison MRI and which suggested an old injury.  The examiner did not comment on whether this compression deformity was a disability distinguishable from the generalized lumbar spondylosis or whether it was a current disability associated with the documented injury in service.  Therefore, the Board requires an addendum to the June 2010 opinion that addresses the existence and etiology of a spinal deformity disability that is a result of military service.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who performed the June 2010 VA examination for an addendum to the June 2010 opinion.  The report must reflect that review of the claims file occurred.  Once the record has been reviewed, the examiner should respond to the following: 
   
Is it at least as likely as not (50 percent or greater probability) that the compression deformity of the inferior endplate of L1 identified on an MRI contemporaneous with the June 2010 VA examination, which was also visible on the December 2008 comparison MRI, and which was clinically deemed to suggest an old injury, is a result of the Veteran's injury in service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

If the June 2010 VA examiner is not available, the opinion may be obtained from an equally qualified physician.  If it is determined that an opinion cannot be formed without another clinical examination of the Veteran, such examination must be scheduled. 

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


